Citation Nr: 0005797	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  97-20 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for a stomach disability, to include 
duodenal ulcer disease.

2.  Entitlement to service connection for a stomach 
disability, to include duodenal ulcer disease.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1956 to September 
1959.  

This case comes before the Board of Veterans' Appeals (Board) 
by means of a February 1997 rating decision rendered by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that determined that new and material 
evidence had not been submitted to reopen a previously 
disallowed claim of entitlement to service connection for a 
stomach disability, to include duodenal ulcer disease.

During the pendency of this appeal, the veteran relocated to 
Florida.  Accordingly, the St. Petersburg, Florida, assumed 
the role as the agency of original jurisdiction for the 
present appeal.  


FINDINGS OF FACT

1.  Service connection for a stomach disability was denied by 
the RO in February 1976.

2.  In a May 1994 rating action, the most recent unappealed 
denial of the veteran's claim, the RO declined to reopen a 
claim for service connection for a stomach disability, to 
include duodenal ulcer disease, on the basis of new and 
material evidence. 

3.  Evidence contained in a June 1994 statement from the 
veteran's sister indicates that the veteran had an ulcer 
since separation from active duty.  This statement bears 
directly on the claim of service connection for a stomach 
disability to include duodenal ulcer disease and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  A nexus between the veteran's current stomach disability, 
to include duodenal ulcer, and his active military service is 
not shown.


CONCLUSIONS OF LAW

1.  The May 1994 rating decision holding that new and 
material evidence to reopen the veteran's claim for service 
connection of a stomach disability, to include duodenal ulcer 
disease, is final.  38 U.S.C.A. §§ 7104, 7105(c) (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 20.200, 20.302 (1999).

2.  Evidence received since the May 1994 rating decision 
serves to reopen the veteran's claim for service connection.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.156 (1999).

3.  A claim for service connection for a stomach disability, 
to include duodenal ulcer disease, is not well grounded. 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence has Been Submitted to 
Reopen a Previously Disallowed Claim of Entitlement to 
Service Connection for a Stomach Disability

Prior decisions of the Board and the RO are final and may be 
reopened only upon receipt of additional evidence which, 
under applicable statutory and regulatory provisions, is both 
new and material so as to warrant revision of the previous 
decision.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 1991 & Supp. 
1999).  "New" evidence means more than evidence that has 
not previously been included in the claims folder, and must 
be more than merely redundant and cumulative, in that it 
presents new information.  Colvin v. Derwinski, 1 
Vet.App. 171 (1990).  When determining whether the veteran 
has submitted new and material evidence to reopen the claim, 
consideration must be given to all of the evidence submitted 
since the last final denial of the claim.  Evans v. Brown, 9 
Vet.App. 273 (1996); Glynn v. Brown, 6 Vet.App. 523 (1994).

New and material evidence means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

The United States Court of Veterans Appeals, now the United 
States Court of Appeals for Veterans Claims (Court), has held 
that pursuant to the holding of the United States Court of 
Appeals for the Federal Circuit in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), a three-step analysis of appeals of 
whether new and material evidence has been submitted to 
reopen a claim is necessary.  The Secretary must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) (1999) in order to have a 
finally denied claim reopened under 38 U.S.C. § 5108 (West 
1991 & Supp. 1999).  Second, if new and material evidence has 
been presented, immediately upon reopening the claim the 
Secretary must determine whether, based upon all the evidence 
of record in support of the claim, presuming its credibility 
pursuant to Robinette v. Brown, 8 Vet.App. 69, 75-76 (1995), 
the claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C. § 5107(a) (West 
1991 & Supp. 1999).  Third, if the claim is well grounded, 
the Secretary may then proceed to evaluate the merits of the 
claim but only after ensuring that his duty to assist under 
38 U.S.C. § 5107(a) has been fulfilled.  Winters v. West, 12 
Vet. App. 203, 206 (1999); see also Elkins v. West, 12 Vet. 
App. 209 (1999).

In the present case, service connection for a stomach 
condition was denied by the Newark, New Jersey, RO by means 
of a February 1976 rating action as a stomach disability was 
not shown on the veteran's separation examination report.  
The veteran was informed of this decision and supplied with 
notice of his appellate rights in February 1976.  The record 
does not show that a Notice of Disagreement to this decision 
was received within one year subsequent to the date of 
notice, accordingly, this rating decision is final.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 1999), 38 C.F.R. 
§§  3.104, 20.302 (a) (1999).  

Subsequent to the original denial of the veteran's claim for 
service connection in February 1976, the veteran sought to 
reopen this claim based on the submission of new and material 
evidence several times.  The most recent unappealed denial of 
the veteran's claim to reopen his claim for service 
connection was rendered in May 1994 by the Waco, Texas, RO.  
The RO determined that the evidence, while showing current 
treatment for a duodenal ulcer, did not establish that the 
condition was manifested to a compensable degree within 1 
year of the veteran's discharge from active duty or was 
otherwise related to service.  The veteran was notified of 
this decision and furnished with a copy of his appellate 
rights in June 1994.  In December 1994, he submitted a timely 
Notice of Disagreement of the May 1994 denial.  Subsequently, 
a Statement of the Case was issued and furnished to him in 
November 1995.  The evidence shows that a substantive appeal 
was not received until December 1996 at which time the 
veteran submitted a VA Form 9, Appeal to the Board of 
Veterans' Appeals.  

The regulations provide that a substantive appeal must be 
filed within 60 days from the date that the agency of 
original jurisdiction mails the Statement of the Case to the 
appellant, or within the remainder of the 1-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever period ends later.  38 C.F.R. 
§ 20.302 (b) (1999).  As the veteran's substantive appeal was 
received more than 1 year after notification of the May 1994 
decision and more than 60 days following issuance of the 
Statement of the Case in November 1995, the May 1994 rating 
action is final.  Therefore, pursuant to the Court's holding 
in Evans v. Brown, 9 Vet.App. 273 (1996), the Board will 
consider whether new and material evidence has been submitted 
to reopen the veteran's claim of entitlement to service 
connection for a stomach disability, to include duodenal 
ulcer, subsequent to the May 1994 rating decision, which is 
the most recent final denial on that issue.  

Service connection may be established for a disease or injury 
incurred in or aggravated by service, resulting in a current 
disability.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.304 (1999).  Service connection may 
also be established for a disease or injury proximately due 
to or the result of a disease or injury incurred in or 
aggravated by service.  38 C.F.R. § 3.310 (1999). Therefore, 
in order to produce evidence which bears directly and 
substantially upon his claim such that it must be considered 
to fairly decide the merits of the claim, the veteran should 
produce evidence which, in conjunction with the evidence 
already of record, which bears on the question of whether a 
stomach disability was incurred in or aggravated by his 
active service or is proximately due to a disease or injury 
incurred in or aggravated by service.  

The evidence received subsequent to the May 1994 rating 
decision consists of private medical records from the 
Princeton Medical Center, dated in September 1978; a VA 
Medical Center (VAMC) hospital summary, dated in April 1982; 
VA outpatient treatment records from May 1991 to August 1997; 
a VA stomach, duodenum and peritoneal adhesions examination 
report, dated in November 1999; lay statements from the 
veteran's relatives; testimony given at a January 1997 
hearing before a RO hearing officer; and excerpts from the 
veteran's service medical records. 

As stated above, the evidence received subsequent to the May 
1994 rating action includes lay statements from the veteran's 
relatives.  Of particular note, is a June 1994 statement from 
the veteran's sister indicating that the veteran has had 
ulcers since his discharge from the Air Force.  This 
statement is new as it provides information that was not of 
record at the time of the May 1994 rating action.  Similarly, 
the evidence is material as it bears directly and 
substantially on the specific matter of the veteran's claim.  
The statement collaborates the veteran's contentions and 
indicates that he has experienced ulcers since separating 
from active duty.  Accordingly, the evidence submitted 
subsequent to the May 1994 rating decision is sufficient to 
reopen the veteran's claim for service connection for a 
stomach disability as it presents evidence that bears 
directly and substantially upon the specific matter under 
consideration and is neither cumulative nor redundant.  
Additionally, the new evidence, in connection with evidence 
previously assembled is of such significance that it must be 
considered in order to fairly decide the merits of the 
appellant's claim.  Accordingly, pursuant to 38 C.F.R. 
§ 3.156 (1999) the issue of entitlement to service connection 
for a stomach disability is reopened.  

The next question that must be resolved by the Board is 
whether the claim is well grounded; see Elkins, supra, and 
Winters, supra.  This question will be addressed below.  

II.  Service Connection for a Stomach Disability 
to Include Duodenal Ulcer Disease

Having reopened the veteran's claim of entitlement to service 
connection for a stomach disability, it is necessary for the 
Board, to adjudicate his claim based on all the available 
evidence.  See Elkins, supra, and Winters, supra

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. §  5107(a) (West 1991 & Supp. 
1999).  In order to establish a "well grounded" claim for 
service connection for a particular disability, the veteran 
needs to provide evidence relevant to the requirements for 
service connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1999). 

The Board notes that service connection may be established 
for a current disability that has not been clearly shown in 
service where there is a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service is 
shown.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1999); Cuevas v. Principi, 3 Vet.App. 542, 
548 (1992); Rabideau v. Derwinski, 2 Vet.App. 141, 143 
(1992).  

The Board concludes that medical evidence is needed to lend 
plausible support for the issues presented by this case 
because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza.  
See also Layno v. Brown, 6 Vet.App. 465, 470 (1994); Espiritu 
v. Derwinski, 2 Vet.App. 492, 494-95 (1992).

As stated previously, the veteran contends that he has a 
stomach disability, which he attributes to his active duty 
service.  With regard to this claim for service connection, 
the determinative issues presented are (1) whether the 
veteran had an injury or disease of the stomach during 
service; (2) whether he currently has a stomach disability; 
and if so, (3) whether his current stomach disability is 
etiologically related to his inservice stomach injury or 
disease. 

After a review of the veteran's claims folder, the Board 
finds that the veteran's contentions are not supported by the 
evidence.  Accordingly, his claim fails. 

A review of the veteran's service medical records reveals 
that he had a stomach disorder during active duty.  The 
veteran's examination upon entry into active duty is negative 
for any stomach disability.  Outpatient treatment records 
show that he complained of stomach cramps in July 1956.  
Similarly, he was seen in December 1958 with "vague 
epigastric symptoms."  A gastrointestinal (GI) series 
revealed that the veteran's esophagus appeared normal.  The 
stomach, while assuming a cascade configuration, was 
otherwise unremarkable.  The duodenum showed a fairly small 
bulb with no evidence of ulceration.  The treatment record 
indicates that the GI was negative for ulcer or spasm.  In 
May 1959, the veteran was seen with complaints of unspecified 
abdominal pain moving into his throat with no vomiting.  No 
diagnosis was listed on the treatment record.  In September 
1959, the veteran was afforded a VA separation examination.  
The examination report does not indicate that he had a 
stomach disorder at the time of his discharge from active 
duty.  On the contrary, the examining physician noted a 
history of mild stomach disorder in the past, treated, with 
no present complications and no sequela.  Based on the 
evidence set forth above, the Board finds that a stomach 
disorder is shown in service.  

Additionally, post-service VA and private medical treatment 
records show that the veteran has a current stomach disorder.  
The treatment records from the Princeton Medical Center 
indicate that the veteran obtained treatment for an upper GI 
bleed secondary to duodenal ulcer.  Similarly, the April 1982 
VA hospital summary shows hospitalization for duodenal ulcer 
disease with recurrent bleeding.  VA outpatient treatment 
records show continuing treatment for a recurrent duodenal 
ulcer.  In addition, the VA examination report of November 
1999 shows a diagnosis of chronic duodenal ulcer.  
Accordingly, the Board finds that the evidence shows that the 
veteran has a current stomach disability, diagnosed as 
duodenal ulcer disease.   

As set forth above, a well-grounded claim also requires a 
nexus, or link, between the veteran's current stomach 
disability and his inservice stomach disorder.  The evidence 
does not show a link, established by medical evidence, 
between any current stomach disability and his active 
military service.  While the veteran had a stomach disorder 
during active service, service medical records show that he 
did not have a stomach ulcer.  The first post-service 
clinical medical evidence of a duodenal ulcer or any other 
stomach disability is in found in a September 1978 report 
from the Princeton Medical Center showing treatment for an 
upper GI bleed secondary to a duodenal ulcer.  The Board 
notes that the veteran has at various times related his 
contentions to his medical providers who have recorded his 
contentions as medical history.  In particular, a June 1994 
VA outpatient treatment record and the November 1999 VA 
examination report indicate a history of gastrointestinal 
symptoms since 1956.  However, as these reports merely recite 
the veteran's general contention that service connection 
should be granted for his stomach disability rather than an 
independent medical opinion, they will not serve to reopen 
the veteran's claim.  The Board is not required to accept 
doctors' statements that are based upon the veteran's 
recitation of medical history.  Godfrey v. Brown, 8 Vet. App. 
113 (1995), see also, Owens v. Brown, 7 Vet. App. 429 (1995); 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993).

The Board notes the veteran's contentions raised in his 
claims statements and at his personal hearing that his 
current stomach disability, specifically his duodenal ulcer, 
is related to his service and is a current manifestation of a 
stomach disorder noted in service.  Similarly, the veteran 
submitted statements from his brother-in-law, and two sisters 
indicating that he received treatment for a stomach 
disability at Princeton Medical Center and that he has 
experienced problems with a stomach ulcer since separating 
from active duty.  However, the Board notes that the veteran 
has not provided competent medical evidence which verifies 
that any current stomach disorder is proximately due to or 
the result of any disease or injury incurred in or aggravated 
by service.  To reiterate, where a claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet.App. 91, 92-93 (1993).  Lay persons are not qualified 
to render a medical opinion concerning medical causation.  
Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 (1992).  The 
veteran simply has not submitted competent medical evidence 
which shows that his stomach disability was is etiologically 
related to his active military service or is proximately due 
to or the result of any disease or injury incurred in or 
aggravated by service.

Since, as previously discussed, service connection cannot be 
granted for a disease or disability that is not shown to be 
etiologically related to an inservice disease or injury, the 
Board must find that the veteran has not submitted evidence 
sufficient to justify a belief by a fair and impartial 
individual at this time that service connection for a stomach 
disability could be granted, as is required under the 
provisions of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  
See also Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  
The Board accordingly finds that the veteran's claim is not 
well grounded and is therefore denied, in accordance with the 
Court's decision in Edenfield v. Brown, 8 Vet. App. 384 
(1995).

The Board notes that presumptive service connection may 
granted duodenal ulcer disease that is not shown in service 
if the disability becomes manifest to a degree within one 
year following separation form active duty.  38 C.F.R. 
§§ 3.307, 3.309 (1999).  However, the clinical evidence does 
not show that duodenal ulcer disease became manifested to a 
compensable degree within one-year following the veteran's 
release from active duty.  On the contrary, the veteran has 
not submitted any evidence showing treatment for, or a 
diagnosis of, a duodenal ulcer within one year following his 
separation from active service.  As set forth above, the 
first clinical evidence showing treatment for duodenal ulcer 
disease comes from a September 1978 private medical record 19 
years following the veteran's release from active duty.  
Accordingly, service connection on a presumptive basis is not 
warranted for duodenal ulcer disease.  

The Court has held that, when a claimant fails to submit a 
well-grounded claim under 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999), VA has a duty under 38 U.S.C.A. § 5103(a) (West 
1991 & Supp. 1999) to advise the claimant of the evidence 
required to complete his or her application, in circumstances 
in which the claimant has referenced other known and existing 
evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995); see 
also Epps v. Brown, 9 Vet. App. 341 (1996) and McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997) (per curiam).  The 
Board also notes that its duty to assist the veteran in the 
development of his claim, as stipulated in 38 U.S.C.A. 
§ 5107(a) (West 1991), does not arise until a claim is shown 
to be well grounded.  As the veteran's claim is not well 
grounded, the duty to assist is not applicable.  The Board 
must point out that the veteran is free to submit new and 
material evidence, and reopen his claim for service 
connection, at any time.  



ORDER

New and material evidence has been received to reopen a claim 
of entitlement to service connection for a stomach 
disability, to include duodenal ulcer disease.  Having been 
reopened, the claim for entitlement to service connection for 
a stomach disability, to include duodenal ulcer disease, is 
not well grounded, and is therefore, denied.




		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals

 

